Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Debra I. Robertson appeals the district court’s order denying relief on her 42 U.S.C. § 1981 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Robertson v. Cree, Inc., 5:10-cv-00507-H (E.D.N.C. Mar. 1, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented *464in the materials before the court and argument would not aid the decisional process.

AFFIRMED.